       Case 2:19-cv-01304-GGG-DPC Document 254 Filed 10/21/20 Page 1 of 4




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

    JONATHAN BERTUCCELLI, et al.                                               CIVIL ACTION

    VERSUS                                                                        NO: 19- 1304

    UNIVERSAL CITY STUDIOS LLC, et                                                SECTION: T
    al..


                                            ORDER

        Before the Court is a Motion for Summary Judgment1 filed by University City Studios

LLC, Universal City Studios Productions LLLP, Blumhouse Productions, LLC, Tree Falls In The

Woods, L.L.C., Anthony “Tony” Robert Gardner, The Alterian Ghost Factory, Inc., Trick or Treat

Studios, and Foe Paw Films, LLC (“Defendants”). Jonathan Bertuccelli and Studio 3, Inc.

(“Plaintiffs”) have filed an opposition. 2 For the following reasons, the Motion for Summary

Judgment3 is DENIED.

                                       BACKGROUND

        This action involves Plaintiffs’ claim seeking damages for alleged violations of the

Copyright Act, 17 U.S.C. § 101 et seq. In 2009, Plaintiffs created an expressionist art image

referred to as “King Cake Baby” (“KCB”). Plaintiffs have used KCB throughout the United States

under its permitted use as a walking head mascot for the New Orleans Pelicans. Plaintiffs contend

Defendants use of a mask of a cartoonish baby face (“HDD Mask”) in the 2017 feature film Happy

Death Day and its sequel, Happy Death Day 2U, infringes Plaintiffs’ KCB copyright. Defendants

have now moved for summary judgment contending Plaintiffs cannot meet their burden of




1
  R. Doc. 104.
2
  R. Doc. 110.
3
  R. Doc. 104.


                                               1
      Case 2:19-cv-01304-GGG-DPC Document 254 Filed 10/21/20 Page 2 of 4




establishing that Defendants’ HDD Mask is “substantially similar” to KCB. The KCB and HDD

Mask are depicted below:




                                   HDD Mask                           KCB



                                         LAW AND ANALYSIS

        Summary judgment is proper where “the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.”4 When assessing

whether a dispute as to any material fact exists, the court considers “all of the evidence in the

record but refrains from making credibility determinations or weighing the evidence.” 5 All

reasonable inferences are drawn in favor of the nonmoving party, but “unsupported allegations or

affidavits setting forth ‘ultimate or conclusory facts and conclusions of law’ are insufficient to

either support or defeat a motion for summary judgment.”6

        To establish a claim for copyright infringement, a plaintiff must show: (1) that he owns a

valid copyright, and (2) that the defendant copied constituent elements of the plaintiff's work that

are original and copyrightable. 7 “To establish actionable copying (i.e. the second element), a


4
  Fed. R. Civ. P. 56(a).
5
  Delta & Pine Land Co. v. Nationwide Agribusiness Ins. Co., 530 F.3d 395, 398–99 (5th Cir. 2008).
6
  Galindo v. Precision Am. Corp., 754 F.2d 1212, 1216 (5th Cir. 1985); Little v. Liquid Air Corp., 37 F.3d 1069,
1075 (5th Cir. 1994).
7
  Positive Black Talk, Inc. v. Cash Money Records, 394 F.3d 357, 367 (5th Cir.2004), abrogated on other grds by
Reed Elsevier, Inc. v. Muchnick, 559 U.S. 154, 130 S.Ct. 1237, 176 L.Ed.2d 18 (2010); Engineering Dynamics, Inc.
v. Structural Software, Inc., 26 F.3d 1335, 1340 (5th Cir.1994), supplemented 599, 46 F.3d 408 (5th Cir.1995).


                                                       2
      Case 2:19-cv-01304-GGG-DPC Document 254 Filed 10/21/20 Page 3 of 4




plaintiff must prove: (1) factual copying and (2) substantial similarity.” 8 To show the second

element of a copyright infringement claim, copying, “a plaintiff must prove: (1) factual copying

and (2) substantial similarity.”9

         “To determine whether two works are substantially similar, ‘a side-by-side comparison’

must be made between the copyrighted and allegedly infringing works.”10 The Fifth Circuit has

advised that “substantial similarity may be measured by comparing the products as a whole, but

the more exact a duplication of constituent pieces of a work the less overall similarity that may be

required.” 11 Where the copyrighted work contains unprotectable elements, the first step is to

distinguish between protectable and unprotectable elements of the copyrighted work.12 The next

inquiry is whether the allegedly infringing work bears a substantial similarity to the protectable

aspects of the original work. 13 This determination should be based on the perspective of a

“layman” or “ordinary observer.” 14

        Defendants contend Plaintiffs cannot establish substantial similarity between KCB and the

HDD Mask. Defendants assert that the Plaintiffs’ copyrighted work contains several unprotectable

elements, including that both works are used as “mascots,” viewers describe both works as

“funny,” and KCB’s anatomical features are generic. Defendants contend that KCB’s blue arched

eyes, “blushed” cheeks, open mouth showing teeth, and “large cheeks” with a “double chin” are

unprotectable elements.



8
  Positive Black Talk, Inc., 394 F.3d at 367.
9
  Amazing Spaces, Inc. v. Metro Mini Storage, 608 F.3d 225, 251 (5th Cir. 2010).
10
   S. Credentialing Support Servs., LLC v. Hammond Surgical Hosp. LLC, 2018 WL 1287493, at *2 (E.D. La. Mar.
13, 2018), aff'd sub nom. S. Credentialing Support Servs., L.L.C. v. Hammond Surgical Hosp., L.L.C., 946 F.3d 780
(5th Cir.2020).
11
   Eng'g Dynamics, Inc. v. Structural Software, Inc., 46 F.3d 408, 410 (5th Cir. 1995).
12
   Nola Spice Designs, L.L.C. v. Haydel Enterprises, Inc., 783 F.3d 527, 550 (5th Cir.2015) (internal citations
omitted).
13
   Id.
14
   Id.


                                                        3
       Case 2:19-cv-01304-GGG-DPC Document 254 Filed 10/21/20 Page 4 of 4




        Next, Defendants contend that the KCB and the HDD Mask plainly are not “substantially

similar.” Regarding the eyes, Defendants contend KCB’s and the HDD Mask’s eyes shows the

artists made significantly different artistic choices, resulting in expression that is not similar

because KCB’s pupils are perfect circles. Defendants contend the coloring and finish of the works

are not similar because KCB looks like a plastic toy and that the head shape is not protected by

KCB’s copyright. Defendants, finally, assert that the eyes, mouth, and nose of the works are not

substantially similar. However, after reviewing the competent summary judgment evidence and

conducting “a side-by-side comparison” 15 of the works, the Court finds that Plaintiffs have

submitted evidence establishing that a factfinder could find substantial similarities between KCB

and the HDD Mask. Therefore, Defendants are not entitled to summary judgment as a matter of

law.


                                               CONCLUSION

        Accordingly, for the foregoing reasons, IT IS ORDERED that the Motion for Summary

Judgment16 is DENIED.

        New Orleans, Louisiana, on this 21st day of October, 2020.




                                                               GREG GERARD GUIDRY
                                                             UNITED STATES DISTRICT JUDGE




15
   S. Credentialing Support Servs., LLC v. Hammond Surgical Hosp. LLC, 2018 WL 1287493, at *2 (E.D. La. Mar.
13, 2018), aff'd sub nom. S. Credentialing Support Servs., L.L.C. v. Hammond Surgical Hosp., L.L.C., 946 F.3d 780
(5th Cir.2020).
16
   R. Doc. 104.


                                                        4
